DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims, filed 11/4/2021, are accepted and appreciated by the examiner.
Response to Arguments
Applicant’s arguments filed 11/4/2021 have been fully considered but they are not fully persuasive.  With regards to the 35 U.S.C. §101 Rejection Applicant’s amendments are viewed to recite a practical application and thus the rejection has been withdrawn.  With regards to the 35 U.S.C. §112(a), (b) Rejections, Applicant’s arguments are persuasive and therefore are withdrawn.  With regards to the 35 U.S.C. §103 Applicant argues 	“Saini does not teach or suggest "selecting a modeler from among a plurality of different modelers based on results of the statistical analysis," as recited by claim 1.  However under a broadest reasonable interpretation a model has been viewed to incorporate data, wherein when the data is different the model is different.  Therefore the statistical analysis used within the model results in a model specific for that statistical analysis and such a model would be based on the statistical analysis.  With 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Claims 1, 9, 16 recite 	the first computing resource comprising at least one of a computing device, a virtual machine, at least one of a first application or first service executing on the
 computing device, at least one of a second application or second service executing via the virtual machine, at least one first hardware-based resource of the computing device, or at least one second hardware-based resource allocated for the virtual machine, and 	the metric comprising at least one of utilization of the at least one first hardware based resource of the computing device, utilization of the at least one second hardware based resource allocated for the virtual machine, a number of first requests issued by the first application, a number of second requests issued by the second application, a 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-10, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saini (US 2018/0039898 A1) in view of Shukla (US 10,484,301 B1).

	With respect to Claim 1 Saini teaches	A method, comprising: 	obtaining a time series of data values corresponding to a metric associated with a first computing resource (See Abstract and Para[0001]); 	the first computing resource comprising at least one of a computing device (See Fig 1), a virtual machine, at least one of a first application or first service executing on the computing device (See Para[0020]), at least one of a second application (See Para[0020] )or second service executing via the virtual machine, at least one first hardware-based resource of the computing device (See Para[0027]), or at least one second hardware-based resource allocated for the virtual machine, and 		the metric comprising at least one of utilization of the at least one first hardware based resource of the computing device (See Para[0038]), utilization of the at least one second hardware based resource allocated for the virtual machine, a number of first requests issued by the first application, a number of second requests issued by the second application, a number of third requests issued by the first service, or a number of fourth requests issued by the second service;	detecting a seasonal pattern in the time series (See Para[0001]);  	performing a statistical analysis of the time series (See Para[0019]);  	utilizing the selected modeler to generate a threshold based on the seasonal pattern (See Para[0053]);  (See Para[0053]);  and 	providing an indication based at least on determining that the metric exceeds the threshold. (See Fig 5 Component 540)	However Saini is silent to the language of	selecting a modeler from among a plurality of different modelers based on results of the statistical analysis	the indication triggering an allocation of a second computing resource 	Nevertheless it would have been obvious to one of ordinary skill in the art	selecting a modeler from among a plurality of different modelers based on results of the statistical analysis	because Saini teaches 	(See Para[0004] The technology can automatically determine the prominent seasonal patterns and select a seasonal pattern therefrom to set a seasonal period for a predictive model.)	Therefore one of ordinary skill in the art may view setting a seasonal period for a predictive model as selecting a model with among different modelers that would have different seasonal periods);	Nevertheless Shukla teaches	the indication triggering an allocation of a second computing resource (See Col 8 lines 57-65. Specifically, in this example, a future resource usage comparison might indicate that a resource allocation action should be taken based on the peak threshold breach )	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Saini and allocate a second computing resource such as that of Shukla.	One of ordinary skill would have been motivated to modify Saini, because taking an action to reallocate (e.g., relocate the resource demand to another location with greater resource availability) can improve resource fitting of resource demands to resource availability.	With respect to Claim 2 Saini teaches	The method of claim 1, 	wherein the plurality of different modelers comprises at least one of: a dispersion-based modeler (See Para[0051]  Examiner views that filtered data is low dispersion and thus a model based on filtered data is viewed as a low dispersion-based modeler); a seasonal adjusted boxplot-based modeler;  or a Box-Cox transformation-based modeler. 	With respect to Claim 8 Saini teaches	The method of claim 1, 	wherein providing the indication includes issuing an alert (See Fig 5 Component 540). 	With respect to Claim 9 Saini teaches	A system, comprising: 	at least one processor circuit (See Para[0035]);  and (See Para[0035]), the program code comprising: 	a resource monitor configured to obtain a time series of data values corresponding to a metric associated with a first computing resource (See Abstract and Para[0001]); 	the first computing resource comprising at least one of a computing device (See Fig 1), a virtual machine, at least one of a first application or first service executing on the computing device (See Para[0020]), at least one of a second application (See Para[0020] )or second service executing via the virtual machine, at least one first hardware-based resource of the computing device (See Para[0027]), or at least one second hardware-based resource allocated for the virtual machine, and 		the metric comprising at least one of utilization of the at least one first hardware based resource of the computing device (See Para[0038]), utilization of the at least one second hardware based resource allocated for the virtual machine, a number of first requests issued by the first application, a number of second requests issued by the second application, a number of third requests issued by the first service, or a number of fourth requests issued by the second service; 	a seasonality detector configured to detect a seasonal pattern in the time series(See Para[0001]);  and 	a model selector configured to: 	perform a statistical analysis of the time series (See Para[0019]);  and 	the monitor further configured to monitor the metric associated with the computing resource to determine whether the metric exceeds the threshold(See Para[0053]), and providing an indication based at least on determining that the metric exceeds the threshold. (See Fig 5 Component 540) 	However Saini is silent to the language of	select a modeler from among a plurality of different modelers based on results of the statistical analysis, the selected modeler being utilized to generate a threshold based on the seasonal pattern; 	the indication triggering an allocation of a second computing resource 	Nevertheless it would have been obvious to one of ordinary skill in the art	select a modeler from among a plurality of different modelers based on results of the statistical analysis, the selected modeler being utilized to generate a threshold based on the seasonal pattern;  	because Saini teaches 	(See Para[0004] The technology can automatically determine the prominent seasonal patterns and select a seasonal pattern therefrom to set a seasonal period for a predictive model.)	Therefore one of ordinary skill in the art may view setting a seasonal period for a predictive model as selecting a model with among different modelers that would have different seasonal periods);	Nevertheless Shukla teaches	the indication triggering an allocation of a second computing resource (See Col 8 lines 57-65. Specifically, in this example, a future resource usage comparison might indicate that a resource allocation action should be taken based on the peak threshold breach )	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Saini and allocate a second computing resource such as that of Shukla.	One of ordinary skill would have been motivated to modify Saini, because taking an action to reallocate (e.g., relocate the resource demand to another location with greater resource availability) can improve resource fitting of resource demands to resource availability.	With respect to Claim 10 Saini teaches	The system of claim 9, 	wherein the plurality of different modelers comprises at least one of: a dispersion-based modeler (See Para[0051]  Examiner views that filtered data is low dispersion and thus a model based on filtered data is viewed as a low dispersion-based modeler);  a seasonal adjusted boxplot-based modeler;  or a Box-Cox transformation-based modeler. 	With respect to Claim 16 Saini teaches	A computer-readable storage medium having program instructions recorded thereon that, when executed by at least one processor, perform a method, the method comprising: (See Para[0035])	obtaining a time series of data values corresponding to a metric associated with a first computing resource (See Abstract and Para[0001]); 	the first computing resource comprising at least one of a computing device (See Fig 1), a virtual machine, at least one of a first application or first service executing on (See Para[0020]), at least one of a second application (See Para[0020] )or second service executing via the virtual machine, at least one first hardware-based resource of the computing device (See Para[0027]), or at least one second hardware-based resource allocated for the virtual machine, and 		the metric comprising at least one of utilization of the at least one first hardware based resource of the computing device (See Para[0038]), utilization of the at least one second hardware based resource allocated for the virtual machine, a number of first requests issued by the first application, a number of second requests issued by the second application, a number of third requests issued by the first service, or a number of fourth requests issued by the second service;  	detecting a seasonal pattern in the time series(See Para[0001]);  	performing a statistical analysis of the time series  (See Para[0019]);	utilizing the selected modeler to generate a threshold based on the seasonal pattern(See Para[0053]);  ;  	monitoring the metric associated with the first computing resource to determine whether the metric exceeds the threshold(See Para[0053]);   and 	providing an indication based at least on determining that the metric exceeds the threshold. (See Fig 5 Component 540)	However Saini is silent to the language of	selecting a modeler from among a plurality of different modelers based on results of the statistical analysis;  	the indication triggering an allocation of a second computing resource 	Nevertheless it would have been obvious to one of ordinary skill in the art(See Para[0004] The technology can automatically determine the prominent seasonal patterns and select a seasonal pattern therefrom to set a seasonal period for a predictive model.)	Therefore one of ordinary skill in the art may view setting a seasonal period for a predictive model as selecting a model with among different modelers that would have different seasonal periods);	Nevertheless Shukla teaches	the indication triggering an allocation of a second computing resource (See Col 8 lines 57-65. Specifically, in this example, a future resource usage comparison might indicate that a resource allocation action should be taken based on the peak threshold breach )	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Saini and allocate a second computing resource such as that of Shukla.	One of ordinary skill would have been motivated to modify Saini, because taking an action to reallocate (e.g., relocate the resource demand to another location with greater resource availability) can improve resource fitting of resource demands to resource availability.	With respect to Claim 17 Saini teaches	The computer-readable storage medium of claim 16, (See Para[0051]  Examiner views that filtered data is low dispersion and thus a model based on filtered data is viewed as a low dispersion-based modeler);  a seasonal adjusted boxplot-based modeler;  or a Box-Cox transformation-based modeler. 	Examiner notes that the prior art fails to teach or make obvious claims 3-7, 11-15, 18-20.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHIHISA ISHIZUKA whose telephone number is (571)270-7050. The examiner can normally be reached M-F 11:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863